PER CURIAM.
The evidence presented to the trial court having been reviewed in light of the guidelines established by Brown v. Brown, 300 So.2d 719 (Fla. 1st DCA 1974), Gordon v. Gordon, 335 So.2d 321 (Fla. 4th DCA 1976) and McAllister v. McAllister, 345 So.2d 352 *683(Fla. 4th DCA 1977), and we having concluded that the awards made to the appel-lee-wife may exceed those that we would have found appropriate had we presided at the trial, but that they do not represent an abuse of judicial discretion or appear patently erroneous, we do affirm.
AFFIRMED.
MAGER and DOWNEY, JJ., and STEWART, JAMES R., Jr., Associate Judge, concur.